                 Case 1:20-cv-00934-EPG Document 23 Filed 08/26/21 Page 1 of 3


     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ALLISON J. CHEUNG, CSBN 244651
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4811
 7          Facsimile: (415) 744-0134
            E-Mail: allison.cheung@ssa.gov
 8   Attorneys for Defendant
 9                                        UNITED STATES DISTRICT COURT

10                                       EASTERN DISTRICT OF CALIFORNIA

11                                              FRESNO DIVISION

12
                                                      ) Case No.: 1:20-cv-00934-EPG
13   RAIN CHAMBERLAIN,                                )
                                                      ) STIPULATION AND ORDER FOR AN
14                      Plaintiff,                    ) EXTENSION OF TIME
                                                      )
15        vs.                                         )
     KILOLO KIJAKAZI1,                                )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                        Defendant.                    )
18                                                    )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Opening Brief be extended thirty (30) days from August 27, 2021, up to and including

23   September 27, 2021. This is the parties’ second request for an extension, as the parties’

24   stipulated per the Scheduling Order (Dkt. No. 14) to extend Plaintiff’s Opening Brief (Dkt. Nos.

25   19–20).

26   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
27   to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
     therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
28   continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
     U.S.C. § 405(g).

     Stip. for Ext.; 1:20-cv-00934-EPG                 1
                 Case 1:20-cv-00934-EPG Document 23 Filed 08/26/21 Page 2 of 3



 1            There is good cause for this request because counsel for Defendant is one of 27 attorneys
 2   in the Region IX Office of the General Counsel who handles civil litigation involving the Social
 3   Security program in eight assigned jurisdictions in five states or territories. Since Plaintiff filed
 4   the opening brief on July 28, 2021 (Dkt. No. 21), the undersigned has filed six merits briefs or
 5   stipulations for voluntary remand in district court cases. Region IX OGC management
 6   designates district court cases as 40% of the undersigned’s workload, and an ordinary volume of
 7   district court merits briefs to meet that percentage would be three to four per month. As such,
 8   the current volume of merits brief deadlines is two to three times what is normal. Due to
 9   ongoing high volumes of cases in jurisdictions that the Region IX Office of the General Counsel
10   handles, some cases have been transferred to other regional offices to allow the redistribution of
11   work within the Region IX Office of the General Counsel. This case is one in which another
12   regional office will draft the brief, and the undersigned, as counsel of record and Special
13   Assistant U.S. Attorney in this jurisdiction, will review and finalize the brief for filing. As a
14   result, the undersigned requests this extension to coordinate the brief draft, and to review and
15   finalize it for filing.
16            In short, the undersigned has been diligently working through an unusual volume of
17   litigation, and requests additional time to manage the brief in this matter.
18            The parties further stipulate that the Court’s Scheduling Order shall be modified
19   accordingly.
20
21
22                                                  Respectfully submitted,
23
     Dated: August 25, 2021                         /s/ Jonathan O. Peña*
24                                                  (*as authorized via e-mail on August 25, 2021)
                                                    JONATHAN O. PENA
25                                                  Attorney for Plaintiff
26
27
28


     Stip. for Ext.; 1:20-cv-00934-EPG                 2
                 Case 1:20-cv-00934-EPG Document 23 Filed 08/26/21 Page 3 of 3


     DATED: August 25, 2021                       PHILLIP A. TALBERT
 1
                                                  Acting United States Attorney
 2                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
 3                                                Social Security Administration
 4
 5                                        By:     /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
 6                                                Special Assistant U.S. Attorney
 7                                                Attorneys for Defendant
 8
 9
10
11                                               ORDER
12            Pursuant to the parties’ stipulation (ECF No. 22), IT IS ORDERED that Defendant shall
13   respond to Plaintiff’s opening brief no later than September 27, 2021. All subsequent deadlines
14   are extended accordingly.
15
16   IT IS SO ORDERED.

17
         Dated:       August 26, 2021                        /s/
18                                                       UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28


     Stip. for Ext.; 1:20-cv-00934-EPG               3
